Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim1 to 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are indefinite for failing to particularly point out and distinctly claim the subject matter.  The claims recite “small pieces” in the measuring step.  However, the claims do not set forth as to the means that the pieces are obtained.  The crushing step only refers to fragments of a rod and there is no mention of a sorting or size of the fragments.  The meets and bounds of the claim are not clear as to the small pieces.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claim 1, 2 and 6 to 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki et al (WO 2006126365).
The Yamawaki et al reference teaches a method of manufacturing polycrystalline fragments, note entire reference.  A polycrystalline rod of silicon is first grown by the Siemens method, note para 0003.  The silicon rod is taken out of the growth furnace and then crushed, note example 1.  The crushed polycrystalline silicon is then cleaned by etching in a tank, note para 0037.  The weight change of the polycrystalline silicon is obtained that occurs during the etching or cleaning process note example 1 Instant claims 1 and 8).  The sole difference between the instant claims and the prior art is the measuring of the small controlled shaped silicon.  However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable particles of silicon to measure in the Yamawaki et al reference in order to a better data results using particles of the same size decreasing variables in the cleaning step.
	Regarding claim 2, the Yamawaki et al reference teaches changing the etching or cleaning based on the weight results, note examples 1.
	Regarding claim 6, the Yamawaki et al reference teaches using a container in the tank, note para 0034.
Regarding claim 7, the Yamawaki et al reference teaches using a tank for cleaning, note examples 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki et al (WO 2006126365).
.
Claim 4 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamawaki et al (WO 2006126365).
The Yamawaki et al reference is relied on for the same reasons as stated, supra, and differs from the instant claim in the measured surface area and weight. However, in the absence of unexpected results, it would have been obvious to one of ordinary skill in the art before the filing date of the instant invention to determine through routine experimentation the optimum, operable surface area and weight of the silicon in the Yamawaki et al reference in order to increase control over the cleaning step lowering impurities in the final product.
	
		Examiner’s Remarks
The Ito, Ohta, Wochner, and Nishiawra references are merely cited to show the state of the art in regards to silicon fragmentation and cleaning.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT M KUNEMUND whose telephone number is (571)272-1464.  The examiner can normally be reached on M-F 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






RMK
/ROBERT M KUNEMUND/             Primary Examiner, Art Unit 1714